Citation Nr: 0306794	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  01-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
meningitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include manic depressive 
illness.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
residual chip fracture at the base of the 5th metatarsal of 
the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been presented.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 2001, a 
transcript of which is of record.

The Board notes that the veteran had also perfected an appeal 
on the issue of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for refractive error.  However, the veteran 
withdrew this claim in October 2001.  38 C.F.R. § 20.204 
(2002).

As an additional matter, it is noted that the evidence on 
file includes documents originally written in Spanish, which 
the Board has had translated.

For the reasons stated below, the Board finds that new and 
material evidence has been presented, but that additional 
development is required with respect to the underlying claims 
of service connection for an acquired psychiatric disorder 
and meningitis.  Therefore, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  Service connection was originally denied for a nervous 
condition, meningitis, and fracture of the left foot by a 
February 1970 rating decision.  The veteran was informed of 
this decision by correspondence dated in March 1970, as well 
as his right to appeal, and did not appeal.

3.  Subsequent rating decisions promulgated in August 1997 
and August 1999 found that new and material evidence had not 
been presented to reopen the claims of service connection for 
a nervous condition, meningitis, and residuals of a left foot 
fracture.  The veteran was informed of these decisions, as 
well as his right to appeal, and did not appeal.

4.  The additional evidence submitted to reopen the veteran's 
claims of service connection for an acquired psychiatric 
disorder to include manic depressive illness, meningitis, and 
residuals of a left foot fracture bears directly and 
substantially upon the specific matters under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
these claims.

5.  The medical evidence shows that the veteran sustained a 
fracture of the left 5th metatarsal during service that is 
currently manifested by pain. 


CONCLUSIONS OF LAW

1.  The August 1999 rating decision finding that new and 
material evidence had not been presented to reopen the 
veteran's claims of service connection for an acquired 
psychiatric disorder to include manic depressive illness, 
meningitis, and residuals of a left foot fracture is final.  
38 U.S.C.A. § 7105(c) (West 1991) (38 U.S.C.A. § 7105(c) 
(West 2002)); 38 C.F.R. §§ 20.30, 20.1103 (1999) (38 C.F.R. 
§§ 20.30, 20.1103 (2002)).

2.  New and material evidence having been submitted to reopen 
the claims of entitlement to service connection for an 
acquired psychiatric disorder to include manic depressive 
illness, meningitis, and residuals of a left foot fracture, 
the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection for a status-post fracture of the 5th 
metatarsal of the left foot with residual pain is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)) was made law.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

The Board finds that VA's duties under the VCAA have been 
fulfilled with respect to the issues of new and material 
evidence, as well as the underlying issue of entitlement to 
service connection for a left foot disorder.  Here, the RO 
advised the veteran of the regulatory standard for new and 
material evidence under 38 C.F.R. § 3.156(a), as well as the 
standard for establishing service connection for the 
underlying disabilities, by various documents such as 
correspondence dated in March 2001, the June 2001 Statement 
of the Case (SOC), and the March 2002 Supplemental Statement 
of the Case (SSOC).  In pertinent part, the March 2001 
correspondence addressed the applicability of the VCAA, and 
essentially informed the veteran of what he must show to 
prevail in his claims, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that, for the 
reasons stated below, new and material evidence has been 
submitted to reopen all of the claims currently on appeal, 
but that additional development is required for the 
underlying claims of service connection for meningitis and an 
acquired psychiatric disorder.  With respect to the left foot 
claim, it does not appear that the veteran has identified any 
pertinent evidence that is not of record, the RO accorded him 
an examination in relation to this claim, and he had the 
opportunity to present evidence and testimony in support of 
this case at the October 2001 personal hearing.  Based on the 
foregoing, the Board finds that any additional development in 
the circumstances of the left foot claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Background.  The record reflects that the veteran is a 
medical physician, specialized in emergency room treatment 
and as a family practitioner.

Service connection was originally denied for a nervous 
condition, meningitis, and fracture of the left foot by a 
February 1970 rating decision.  The veteran was informed of 
this decision by correspondence dated in March 1970, as well 
as his right to appeal, and did not appeal.  Thereafter, 
subsequent rating decisions promulgated in August 1997 and 
August 1999 found that new and material evidence had not been 
presented to reopen the claims of service connection for a 
nervous condition, meningitis, and residuals of a left foot 
fracture.  As with the February 1970 rating decision, the 
veteran was informed of these decisions, as well as his right 
to appeal.  While he submitted additional evidence following 
the August 1999 rating decision, he did not submit a timely 
Notice of Disagreement with respect to this decision.  See 38 
C.F.R. § 20.304 (The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.).

The evidence of record at the time of the last prior denial 
includes the veteran's service medical records, various 
statements from the veteran, and post-service medical records 
dated in 1969 and 1970.

The veteran's service medical records reflect, in part, that 
his feet, neurologic, and psychiatric conditions were all 
clinically evaluated as normal on pre-induction examinations 
conducted in August 1965 and January 1966, as well as his 
August 1967 induction examination.  Nothing in his service 
medical records indicates treatment for meningitis and/or 
psychiatric problems during active service.  However, the 
records do show that he was treated in September 1968 after a 
box fell on his left foot.  It was noted that X-rays showed a 
chip fracture at the base of the 5th metatarsal.  
Nevertheless, on his April 1969 separation examination, his 
feet, neurologic, and psychiatric conditions were all 
clinically evaluated as normal.  However, on a concurrent 
Report of Medical History he indicated that he had 
experienced foot trouble.  The physician's summary on this 
Report stated, among other things, that the veteran reported 
foot trouble in frequent pain due to old fractures of both 
ankles.

A May 1969 medial certificate noted that the veteran reported 
that he fractured his left foot in service approximately 8 
months earlier, and that he also had meningitis 2 years 
earlier.

The veteran underwent various VA medical examinations in 1969 
and 1970.  At an August 1969 neurologic examination, he 
reported, in part, that during service there was an epidemic 
of meningitis, that he developed such and was hospitalized, 
but recovered without sequela.  Following evaluation of the 
veteran, the examiner's impression was that there was no 
neurological focal deficit at present.

Also in August 1969, the veteran underwent a VA orthopedic 
examination.  X-rays taken in conjunction with this 
examination showed no evidence of a recent fracture.  
Diagnosis following examination was no fracture of left foot 
found.

At a January 1970 psychiatric examination, the veteran 
complained of nervousness, irritability, insomnia, ill-
temper, and that he heard his named called once in a while 
when there was no one around.  Diagnosis following 
examination was anxiety reaction.  His degree of incapacity 
was found to be mild.

The February 1970 rating decision denied service connection 
for a nervous condition, fracture of the left foot, and 
meningitis, among other things.  This decision found that the 
nervous condition was not incurred in nor aggravated by 
service; that there was no evidence of a left foot fracture 
found on the last examination; and that meningitis was not 
shown by the evidence of record.

The record reflects that the veteran subsequently tried to 
reopen his claims in 1997 and 1999.  However, he did not 
respond to correspondence dated in June 1997 which requested 
that he submit new and material evidence.  Further, he failed 
to report for a VA medical examination in August 1999 that 
was scheduled in conjunction with his application to reopen.  
Accordingly, rating decisions dated in August 1997 and August 
1999 determined that new and material evidence had not been 
submitted.

The evidence added to the file since the last prior denial 
includes additional statements from the veteran, his October 
2001 hearing testimony, and additional post-service medical 
records which cover a period through 2001.

In various statements and at his October 2001 personal 
hearing, the veteran has contended that he is entitled to 
service connection for the claimed disabilities; that he has 
current left foot pain due to his in-service injury, 
residuals of meningitis that he incurred during service, and 
a current psychiatric disorder that developed during service 
and/or as a result of his meningitis.  

At his October 2001 personal hearing, he contended that his 
left foot did not have proper treatment during service, that 
he has had left foot pain ever since, and that pain was the 
current residual of his in-service injury.  He also stated 
that the proper tests necessary to detect his left foot 
residuals were not available at the time of the August 1969 
VA medical examination.  In addition, he described his in-
service left foot injury, as well as his in-service 
meningitis to include symptoms of headache, dizziness, fever, 
nausea, and vomiting.  Further, he asserted that due to his 
meningitis he was unable to control himself, and that he had 
become very aggressive and violent.  He testified that the 
Meningitis Foundation of America had informed him that these 
were typical residual symptoms of meningitis.  Regarding his 
psychiatric disorder claim, he testified that he was first 
diagnosed with manic depressive feelings in 1988.  He 
testified that he has had anxiety since service, as diagnosed 
on his January 1970 VA medical examination, and that it had 
developed into his current disability.  Moreover, he 
indicated that his current psychiatric problems might also be 
related to his meningitis.  Also, he described the effect 
these disabilities had on his daily life.

The additional post-service medical evidence includes records 
dated in December 1978 which show treatment for left foot 
pain for which arch supports were prescribed.  Further, there 
are records indicating psychiatric treatment from 1988 
through 1997.  In a January 1997 psychiatrist's statement, 
which was translated from Spanish, it was stated that the 
veteran had received therapy since September 1996 for manic 
depressive disorder, that he took medication for this 
disorder, and that he would continue in treatment for the 
rest of his life.

The veteran underwent a VA orthopedic examination of his feet 
in December 2001, at which the examiner noted that the claims 
folder had been reviewed.  Further, the veteran's account of 
his in-service injury was noted, as was his current 
symptomatology, to include pain with prolonged walking, 
standing, walking on irregular surfaces, associated with 
weight bearing.  Following examination of the veteran, the 
examiner diagnosed history of left 5th toe chip fracture, no 
other pathology found today.  Further, the examiner commented 
that there were no residuals of trauma received by the 
veteran when the in-service accident occurred (where a box 
fell on his left foot), other than subjective pain on the 
mid-plantar aspect of the left foot.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Analysis.  In the instant case, the additional evidence 
submitted to reopen the veteran's claims of service 
connection for meningitis, an acquired psychiatric disorder, 
and residuals of a chip fracture at the base of the 5th 
metatarsal of the left foot includes the veteran's own 
statements that he has current disabilities that are 
attributable to service.  As noted above, the veteran is a 
physician.  Thus, his statements constitute competent medical 
evidence in support of his claims.  Consequently, the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In short, new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's case does not end with the 
conclusion that new and material evidence has been submitted.  
As stated in the Introduction, the Board has determined that 
additional development is required with respect to the 
meningitis and psychiatric disorder claims.  Specifically, 
the Board notes that there is no examination on file which 
addresses the current nature and etiology of these 
disabilities.  Further, the last medical record regarding 
psychiatric treatment appears to be dated in 1997, almost 6 
years ago.  Thus, the Board concludes that the veteran should 
be afforded medical and psychiatric examinations, and an 
attempt should be made to determine if there are any 
additional relevant medical records that have not been 
obtained.

For the reasons stated above, the Board has determined that 
all reasonable development and notification has been 
completed with respect to the left foot claim.  The Board 
also finds that the evidence supports a finding that the 
veteran has a current left foot disorder as a result of his 
in-service injury.  

The veteran testified at his personal hearing in October 2001 
that he sustained a fracture of the left 5th metatarsal while 
on active duty which was not treated properly.  He further 
stated that he has had recurrent left foot pain ever since as 
a result of the fracture never healing properly.  The 
December 2001 VA examiner reported that the veteran had pain 
on the mid-plantar aspect of the left foot.  The Board notes 
that no abnormal objective findings were noted on this 
evaluation and the examiner specifically commented that there 
were no residuals of trauma received by the veteran when the 
in-service accident occurred (where a box fell on his left 
foot).  Moreover, it has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, the 
veteran had a definite in-service fracture of the left 5th 
metatarsal as evidenced by an X-ray examination.  In 
addition, he complained of left foot pain upon his separation 
from service and he has testified that the fracture never 
healed properly and, as a result, he has had recurrent left 
foot pain ever since.  The Board finds that, notwithstanding 
Sanchez-Benitez, supra, the history of a fracture plus 
residual pain satisfies the requirement for a current 
disability.  Further, the Board finds that the veteran, as a 
physician, is competent to state that the fracture never 
healed properly and that the old fracture is currently 
manifested by pain.  The recent examination by a VA physician 
noted no other residual but pain but the only pertinent 
history is the in-service fracture confirmed by a 
contemporaneously recorded service X-ray record.  Based on 
the foregoing, the Board finds that service connection for a 
status-post fracture of the 5th metatarsal of the left foot 
with residual pain is warranted.
















ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for an acquired 
psychiatric disorder, meningitis, and residuals of a left 
foot fracture, the claims are reopened; to this extent only, 
the appeals are allowed.

Entitlement to service connection for a status-post fracture 
of the 5th metatarsal of the left foot with residual pain is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

